Case 1:20-cr-00109-JGK Document 48 Filed 10/23/20 Page 1of1

 

 

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY

VIDEOCONFERENCE
an
, 20 -cr_lOV (_) N66
Marni Garwoneda
Defendant(s).

x

Defendant MA yn. Gamo ned hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Y Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

 

S— A-—

Defendant's Signature Defense Counsel's Signature

(judge may obtain verbal consent on
Record and Sign for Defendant)

Marvin Gamoned9__ Gregory Morvillo

Print Defendant's Name Print Defense Counsel's Name

 

This proceeding was conducted by reliable videoconferencing technology.

0/33/20. Sade ICA

Date | (us. District Judge/U.S. Magistrate Judge

 

 
